Exhibit 10.1

TRANSLATION

SUBLEASE AGREEMENT

Between

GSI Lumonics GmbH

Einsteinstr. 2

D-85716 Unterschleissheim

- hereafter called Subessor -

and

MotorVision Film- und Fernsehproduktion GmbH

Am Kirchenhölzl 11

D-82166 Graefelfing

- hereafter called Sublessee -



--------------------------------------------------------------------------------

is executed the following Lease Agreement, comprised of 3 parts:

 

PART I   

§ 1   Subject of the Lease

   Page 3

§ 2   Lease Term

   Page 4

§ 3   Rent and Service Costs

   Page 4

§ 4   Special Agreements

   Page 5

§ 5   Additional Agreements

   Page 6 PART II   

§ 6   Turnover and Usage of the Leased Premises

   Page 8

§ 7   Amount of the Rent and Service Costs

   Page 9

§ 8   Costs of Heating and Warm Water

   Page 11

§ 9   Calculations of Other Service Costs

   Page 11

§ 10 Payment of the Rent

   Page 12

§ 11 Security Deposit

   Page 12

§ 12 Lessor’s Right to Attach Property

   Page 12

§ 13 Maintaining the Leased Premises

   Page 12

§ 14 Renovation and Maintenance

   Page 13

§ 15 Actions of Lessee Requiring Permission or Approval

   Page 14

§ 16 Sublease

   Page 14

§ 17 House Rules and Cleaning

   Page 15

§ 18 Building Installations

   Page 15

§ 19 Rent Retention or Reduction

   Page 16

§ 20 Termination of the Lease Agreement

   Page 16

§ 21 Special Terminations

   Page 16

§ 22 Compensation for Occupancy beyond Termination

   Page 16

§ 23 Termination of the Lease Agreement in Case of Death

   Page 17

§ 24 Return of the Leased Premises

   Page 17

§ 25 Lessor’s Right to Enter Premises

   Page 17

§ 26 Joint and Several Liability

   Page 18

§ 27 Authorisation for Receipt of Legal Process

   Page 18

§ 28 Other Stipulations

   Page 18 TEIL III   

Exhibits to Lease Agreement

   Page 19



--------------------------------------------------------------------------------

PART I (Translation)

§ 1 Subject of the Lease

 

(1) The Sublessor is himself Lessee in the leased premises under the Lease
Agreement from April 29, 1997, 1st Addendum from August 27, 1997, 2nd Addendum
from February 28, 1998, 3rd Addendum from April 2, 1998 and 4th Addendum from
September 6, 1999, with the Lessor and Owner, WestInvest Gesellschaft für
Investmentfonds mbH, Hans-Bökler-Strasse 33, 40476 Duesseldorf, with a fixed
lease term from January 12, 1998, until January 11, 2013. The Sublessor has the
right to sublease.

The following commercial premises are in the Property Einsteinstr. 2, Tract Nr.
941, Corner Einstein Str./Edison Str. in 85716 Unterschleissheim are subleased:

 

  a) Office and Archive in 1st Upper Level (NGF acc.to DIN
277)                ca. 710 sqm

  b) Office, Demo, Lab & Warehouse in Ground Level (NGF DIN 277)        ca. 990
sqm

  c) Underground Garage Parking Spaces                                       
                    26 Spaces

 

(2) The following installations are part of the leased premises:

Existing Telefone and Data Cabling and Distribution Panels in the leased
premises.

Not included as part of the leased premises are: Built-in kitchen in the Cantine
and existing Furniture in the leased premises. These furnishings will remain in
the leased premises and will be turned over from the Sublessor to the Sublessee
without cost. The Parties will execute a separate contract of sale for these
items at the time of turnover, in which the Sublessee purchases the itemized
furnishings from the Sublessor at no charge.

 

(3) The location, size and construction of the leased premises are described in
the following Exhibits, which are attached and made a part of this lease
agreement: Exhibit 1 (Floorplan Ground), Exhibit 2 (Floorplan 1st Upper Level),
Exhibit 3 (Garage Plan Lower Level with Parking Spaces), Exhibit 4 (Square Meter
Tabulations). The leased premises will be renovated by the Sublessor before
turnover. The provisions regarding renovation are set forth in § 5 (6) of this
agreement. After submission of plans and specifications from the Sublessee, the
Parties will execute a special written addendum to this lease agreement in which
the renovation works are specified. Exhibit 5 (2nd Upper Level) shows optional,
not yet subleased, space.

 

(4) The Lessee knows both the property and the leased premises. The leased
premises are subleased for the following purposes:

Commercial Usage as Office, Demonstration, Warehouse and Laboratory Space

 

(5) A change in the usage of the leased premises requires the prior written
approval of the Sublessor, which may only be withheld on important grounds.

 

(6) The Sublessee is responsible for costs which might result from special
requirements, activities or products of the Sublessee (for example, highly
flamable products, substances damaging to water quality, service operations,
exhibits or demonstration activities, training activities, etc.) or any
permitting, insurance or other added fees resulting from these activities.



--------------------------------------------------------------------------------

§ 2 Lease Term

 

(1) The Sublease Agreement begins on July 1, 2006, and extends for a fixed term
of 5 years until June 30, 2011, without requiring any notice of termination.

If the renovations to be carried out by the Sublessor (§1 (3) and § 5 (6)) have
been completed before June 30, 2006, the Sublessee shall have the right to
occupy the premises earlier but not before May 1, 2006. For the time until
June 30, 2006, the Sublessee is not required to make rent payments as stipulated
in § 3 (1). The Sublessee is required, however, to pay Service Costs as agreed
in § 3 (2) from time of occupancy.

 

(2) The Sublessor gives the Sublessee the right to a one time option to extend
this Sublease Agreement until the end of the Sublessor’s lease term (1/11/2013).
The option must be excercised in writing by the Sublessee at least 6 months
before expiration of the fixed term, i.e. by 12/31/2010. The exercise of the
option must be in writing.

In the case of the exercise of this option, the rental rate(s) for all premises
leased by the Sublessee shall be increased as of July 1, 2011 by 10% of the
rents in 2010.

 

(3) The stipulations in §20 and §21 also apply with regard to termination of the
Lease Agreement.

§ 3 Rent and Service Costs

 

(1) The initial rent per month shall be € 5.00/Square Meter and €30/Lower Level
Garage Parking Place plus Service Costs and legally valid Value Added Tax,
currently 16%.

 

ca. 710 sqm Office and Archive in 1st Upper Level

   à €5.00    €  3,550.00

ca. 990 sqm Office, Demo/Lab, Warehouse in Ground

   à € 5.00    € 4,950.00

26 Lower Level Garage Parking Spaces

   à €30.00    € 780.00            

Insgesamt

      € 9,280.00          

The monthly rent increases after 3 years, on 7/1/2009, to € 7.00/SQM/Month plus
Service Costs and legally valid VAT (§7 Amount of the Rent and Service Costs).

 

(2) In addition to the base rents described in § 3 (1) above, the Sublessee
shall be responsible for paying for any and all Service Costs as described in §§
7, 8, 9 (in proportion to his share of the space or usage as regulated by German
law), plus legally required VAT. To cover the payment of such Service Costs, the
Sublessee shall, together with the payment of the rent, also pay a monthly
prepayment in the amount of € 2.00/SQM/Month plus legally required VAT,
currently 16%. The current total monthly prepayment amounts to a net cost of
€ 3,400.00 (1,700 SQM Leased Space in EG Ground and LOG 1st Upper Level at
€ 2.00/SQM).



--------------------------------------------------------------------------------

     Should the Service and Operational Costs increase or decrease in such an
way that the Sublessor can expect that the prepayments for the entire year will
substantially fall short of or exceed the actual costs for that year, then the
Sublessor can require that the Sublessee pay an altered Prepayment amount,
beginning with the next rental payment, which within reason and according to his
best judgment, will correspondingly cover the expected costs. The Sublessor must
notify the Sublessee in writing of the requirement to pay an adjusted prepayment
amount and also state the grounds for the adjustment. For the justification of
the increase (or decrease), there must not be a full calculation of the Service
Costs presented, but rather a summarial explanation of the grounds which are
expected to lead to the excess or shortfall.

 

(3) The monthly Rents (§ 3 (1)) and Service Cost Prepayments payable by the
Sublessee are as follows:

 

Rent - § 3 (1)

   € 9,280.00

Service Costs - § 3 (2)

   € 3,400.00       

Total

   € 12,680.00       

Legally required VAT, currently 16%

   € 2,028.80

Total Monthly Payment

   € 14,708.80       

 

     Should the amount of legally required Value Added Tax be changed, the Rent
and Service Cost Payment shall be adjusted accordingly as of the date
applicable.

 

(4) As security for all obligations arising out the Lease Agreement, the Lessee
shall provide a Security Deposit in the amount of 2.5 Net Monthly Rent plus
Service Cost Payments (€ 12,680 x 2.5) or € 31,700.00 (thirty-one thousand seven
hundred Euros and no Cents) payable upon execution of Lease Agreement. The
Security Deposit can also be made in the form of a non-expirable Bank Guarantee
from a German Bank.......(same conditions as in Lease enumerated....).

§ 4 Special Agreements

 

(1) Payments from the Sublessee to the Sublessor shall be made to:

 

  a) Holder of Account: GSI Lumonics GmbH

  b) Bank: Deutsche Bank

  c) Account Number: 5427000         Bank Code Nr: 700 700 10

 

(2) Payments from the Sublessor to the Sublessee shall be made to:

 

  a) Holder of Account:                                      
                                        
                                        
                                            

  b) Bank:                                     
                                        
                                        
                                                                       

  c) Account Number:                                         
                         (Bank Code Nr.:                                       
                         )

 

(3) The Sublessee shall pay rents and service costs by automatic transfer to the
above-described account of the Sublessor. Other payments arising out of the
Sublease Agreement shall also be paid to this account if no other account is
specified.



--------------------------------------------------------------------------------

§ 5 Additional Agreements

 

(1) The Sublessee has the right to joint use of the common areas, such as the
main entry and lobby, toilets, entrance to the underground garage, stairwells,
elevator etc. The loading dock, loading area and dock door are primarily for the
use of the Sublessee as part of the Warehouse, whereby the right to use these
installations and areas for deliveries during normal working hours is reserved
by the Sublessor. The Sublessee’s right to display corporate identity and
signage in the entry area, on the exterior of the building, on the grounds, at
the reception and in common areas is guaranteed. Such signage must be approved
in advance by the Sublessor, but can only be withheld for important grounds.

 

(2) The Sublessee also has the Option to sublease additional space in the
building. In order to exercise this Option, the Sublessee must inform the
Sublessor with 6 months prior written notice of exactly which additional
premises he wishes to sublease. For the space in the Ground Floor (EG) and
accompanying common areas, the rents and terms already agreed to in the Sublease
Agreement apply. The space in the Ground Floor will be turned over cleaned and
painted. For the space in the 2nd Upper Level (2.OG) and accompanying common
areas, market rents and conditions at the time shall apply, which shall be
determined by two independent real estate brokers and agreed between the
parties, but which shall not exceed an average of € 7.50 per square meter per
month. The applicable square meters for calculation of the rents are listed in
Exhibit 4 (Calculation of Square Meters). Should the Parties not reach agreement
as to the amount of the rent within 2 months after exercise of the option by the
Sublessee, then the Parties must agree to an Arbitrator’s Opinion, whereby the
Arbitrator shall establish the new increased rent for and against the Parties
according to §§ 317, 319 BGB. Should the Parties not be able to agree on an
Arbitrator, then one of the Parties must request that an Arbitrator be named by
the President of the Chamber of Industry and Commerce for Upper Bavaria. The
Arbitrator must be appointed to evaluate and set the rental rates. The square
meters are based on DIN 277 measurements taken from the final architectural
plans and have been accepted by the Parties as the basis for calculations.

 

     Should the Sublessee sublease more than 50% of the lease space in the 2nd
Upper Level (2.OG), then he agrees to sublease all remaining space in the
building including common areas (total of approx. 2730 sqm) plus all Parking
Spaces in the Underground Garage (36 Parking Spaces). The payment of the Service
Costs will be taken over directly as far as possible. Upon Sublease of the
entire building, the lease term is automatically extended until the end of the
fixed lease term of the Sublessor (until 1/11/2013). The rent after the end of
the initial rent period (as of 7/1/2011) shall be increased by 10% of the rents
paid in the fifth year of the initial rent period.

 

(3) Should the Sublessee not exercise the expansion option described in §5
(2) by 06/30/2008, or should he only sublease a portion of the space in the 2nd
Upper Level (2.OG), then the Sublessor has the right to lease the remaining
space to other tenants if he no longer requires the space himself. In the case
of such a sublease to another tenant by the Sublessor, then the Sublessee can no
longer exercise the formerly granted option with regard to that subleased space.



--------------------------------------------------------------------------------

(4) Due to fire regulations, the Sublessee may only use locks in the leased
premises that can be opened by the master key of the buildings lock system.

 

(5) The Sublessee is aware that the Sublease Agreement requires the approval of
the Lessor and Building Owner WestInvest Gesellschaft für Investmentfonds mbH.
The Sublessor shall submit the request immediately and inform the Sublessee upon
approval. Should the Lessor not give his approval for the Sublease, then the
Sublessor has the right to be released from the Sublease Agreement. There shall
be no liability on the part of either Party for damages which may arise in this
case. The same right to rescind applies equally for Sublessor and Sublessee
should the Lessor not approve the agreed upon renovations. Approval of either
sublease or renovation can only be withheld for important reasons.

 

(6) The renovations shall be carried out by the Sublessor prior to turnover of
the premises according to plans and specifications to be submitted by the
Sublessee. The Sublessee shall submit this plan to the Sublessor no later than
March 15, 2006. Upon submission of these plans and specifications, the Parties
shall execute a special written addendum to this Sublease Agreement in which the
renovation works and the condition in which the leased premises are to be turned
over are specified. The carry out of these renovations is contingent upon the
approval of the Owner and Lessor of the property and shall be paid by the
Sublessor up to a maximum net amount of € 110.000 plus legally required VAT. Any
costs exceeding this amount or additional installations or renovations must be
paid by the Sublessee. Renovations that substantially change the building must
also be approved in advance by the Lessor and Building Owner WestInvest
Gesellschaft für Investmentfonds mbH and shall be agreed upon as quickly as
possible by the Sublessee and Sublessor in order to receive approval in time to
carry out renovations prior to turnover.

In PART II “Lessor” and “Lessee” are replaced by “Sublessor” and “Sublessee”.

There are also changes, i.e. where the stipulations vary from those in the
GSI-West Invest main lease, as follows:

§6 (2) At the time of turnover, the leased premises will be handed over to the
Sublessee from the Sublessor according to Exhibits 1, 2, 3, 4 and 5 and the
renovations as specified in § 5 (6) of this agreement. A protocol will be
completed at time of turnover which lists any defects or unfinished works in the
leased premises. These will be corrected as quickly as possible by the
Sublessor. Defects that do not substantially affect usage shall not be a
hindrance to turnover.

§6 (7) The Sublessee shall receive the exiting keys to the premises at the time
of turnover. He may have additional keys made at this own costs. All doorlocks
in the leased premises must be openable by the master key of the building lock
system in order to meet fire regulations.

§6(11) The square meter measurements listed in §1 (1) have been agreed by the
parties as the valid measurements, even if another measurement system should
give another result.



--------------------------------------------------------------------------------

§7 (1) Deleted. Applied to depreciation costs of WestInvent and restates certain
Service Costs. These are covered adequately in §7 (6).

§7 (5) Instead of Indexation according to the Cost of Living Index, a fixed rent
increase has been agreed to. The initial monthly rent in §3 (1) will be
increased as follows:

on July 1, 2009, to € 7.00/sqm/Month.

§15 (2) At the end of the lease term or if any permissions to change the
premises should be rescinded, the Lessee shall return the leased premises to the
initial condition if the Lessor should require this.



--------------------------------------------------------------------------------

LOGO [g60412image_1.jpg]



--------------------------------------------------------------------------------

LOGO [g60412image_2.jpg]



--------------------------------------------------------------------------------

LOGO [g60412image_3.jpg]



--------------------------------------------------------------------------------

ANLAGE 4 zum Untermietvertrag zwischen GSI Lumonics GmbH und MotorVision
Film-und

Fernsehproduktion GmbH für Einsteinstr. 2, 85716 Unterschleissheim

QM Zahlen nach DIN 277 Einstein Str. 2, 85716 Unterschleissheim

 

LEVEL   

DESCRIPTION

  

TYPE

   SQM    GSI    MV   

Notes

EG/Ground(1st)    Office/Lab    Office/Lab/Storage    728,90          0.13   
Corridor (Right side)    Office/Circulation    93,00       93,00   
Error in Plan- Total 197 not 179 0.10    Demo 1    Office / Lab    17,60      
17,60    0.11    Demo 2    Office / Lab    35,70       35,70    0.12    Demo 3
   Office / Lab    43,10       43,10    0.15    Demo 4    Lab / Storage    23,70
      23,70    0.14    Demo 5    Office / Lab    43,00       43,00    0.18   
Demo 6 (w/Ramp)    Lab / Storage    45,50       45,50    0.19    Demo 7
(tog.w/8)    Office / Lab    16,50       16,50    0.21    Demo 8 (tog. w/9)   
Office / Lab    16,50       16,50    0.16    Demo 10    Lab / Storage    38,70
      38,70    0.20    Demo 11    Lab / Storage    33,00       33,00    0.23   
Demo 12    Lab / Storage    33,00       33,00    0.24    Demo 13    Lab /
Storage    38,50       38,50    0.31    Demo 14    Lab / Storage    23,00   
23,00       0.25    Demo 9    Office / Lab    16,50    16,50       0.26    Chem.
Lab    Office / Lab    16,50    16,50       0.27    Micro. Lab    Office / Lab
   16,50    16,50       0.28    Mech. Lab    Office / Lab    42,10    42,10   
   0.29    Storage    Storage    13,10    13,10       0.30    Repair Lab    Lab
/ Storage    45,30    45,30       0.33    Front Office    Office    70,10      
70,10    0.22    Tea Kitchen    Office    8,00       8,00    0.35    Warehouse
   Lager    300,00       300,00                173,00    855,90   
Subtotal Exclusive Space EG/Ground(1st)    Common Area       276,80         
0.13    Corridor    Office/Circulation    104,00    52,00    52,00   
Error in Plan-Total 197 not 179 0.2    Reception       67,60    33,80    33,80
   0.34    Waiting Area       15,60    7,80    7,80    0.1    Entry/Windfang   
   5,10    2,55    2,55    0.3    Garderobe       4,10    2,05    2,05    0.4   
Cleaning/Storage       2,00    1,00    1,00    0.6    Herren WC       8,30   
4,15    4,15    0.5    Shower/1st Aid       6,70    3,35    3,35    0.7    Main
Stairs & Hallway       26,00    13,00    13,00    0.9    Emergency Stairs      
13,80    6,90    6,90       Mechanical Room       18,60    9,30    9,30      
Gas Storage Room       5,00    5,00                   140,90    135,90    TOTAL
EG          1305,70    313,90    991,80    Total Lease Space EG 1.OG/2nd Floor
   Office       646,90          1.11    Office 1.11    Office    43,30      
43,30    1.12    Office 1.12    Office    18,70       18,70    1.13    Office
1.13    Office    38,00       38,00    1.14    Conference 1.14    Office   
39,90       39,90    1.15    Office 1.15    Office    18,80       18,80    1.16
   Office 1.16    Office    18,70       18,70    1.17    Office 1.17    Office
   18,80       18,80    1.18    Office 1.18    Office    62,70       62,70   
Error in Plan 62,70 not 82,70 1.21    Office 1.21    Office    38,30       38,30
  

Seite 1 von 2



--------------------------------------------------------------------------------

ANLAGE 4 zum Untermietvertrag zwischen GSI Lumonics GmbH und MotorVision Film-

und Fernsehproduktion GmbH für Einsteinstr. 2, 85716 Unterschleissheim

QM Zahlen nach DIN 277 Einstein Str. 2, 85716 Unterschleissheim

 

LEVEL   

DESCRIPTION

  

TYPE

   SQM    GSI   

MV

  

Notes

1.22    Training 1.22    Office    38,00       38,00    1.24    Conference 1.24
   Office    57,10       57,10    1.26    Cantine 1.26    Office    28,60      
28,60    1.27    Storage 1.27 Cantine    Storage    14,10       14,10    1.25   
Cantine 1.25    Office    57,40       57,40    1.30    Corridor    Office   
95,90       95,90    1.8    Copy Room 1.8    Archive/Copy    15,60       15,60
   1.9    Storage Room 1.9    Archive/Storage    13,70       13,70    1.19   
Storage 1.19    Archive/Server    10,80       10,80    1.20    Storage 1.20   
Archive/Storage    18,50       18,50    1.OG/2nd Floor    Common Areas      
62,20          Exclusive Use MV 1.3    Cleaning/Storage       2,00       2,00   
1.1    Hallway & Stair       27,30       27,30    1.4    WC Women       8,30   
   8,30    1.5    WC Men       6,70       6,70    1.2    Garderobe       4,10   
   4,10    1.10    Emergency Stairs       13,80       13,80    TOTAL 1.OG      
   709,10       709,10    Total Lease Space 1.OG 2.OG/3rd Floor    Office      
638,90          2.13    Office 2.13    Office    62,80    62,80       2.14   
Office 2.14    Office    18,70    18,70       2.15    Office 2.15    Office   
18,70    18,70       2.16    Conference 2.16    Office    40,50    40,50      
2.17    Office 2.17    Office    18,70    18,70       2.18    Office 2.18   
Office    18,70    18,70       2.19    Office 2.19    Office    50,00    50,00
      2.22    Office 2.22    Office    18,70    18,70       2.24    Office 2.24
   Office    76,50    76,50       2.25    Office 2.25    Office    18,70   
18,70       2.26    Office 2.26    Office    18,70    18,70       2.27   
Archive Room 2.27    Storage    37,60    37,60       2.28    Office 2.28   
Office    18,40    18,40       2.29    Office 2.29    Office    18,60    18,60
      2.30    Office 2.30    Office    62,40    62,40       2.12, 2.23, 2.30   
Corridor    Office    95,90    95,90       2.8    Tea Kitchen 2.8    Office   
6,20    6,20       2.9    Computerroom 2.9    Tech    19,60    19,60       2.10
   Storage Room 2.10    Storage    3,00    3,00       2.20    Copy Room 2.20   
Storage    16,50    16,50       2.OG/3rd Floor    Common Area       73,60      
   Exclusive Use GSI 2.1    Hallway       27,30    27,30       2.3    Cleaning
Room       2,00    2,00       2.2    Garderobe       4,10    4,10       2.4   
WC Women       8,30    8,30       2.5    WC Men       6,70    6,70       2.21   
Heating Room       11,40    11,40       2.11    Emergency Stairs       13,80   
13,80       TOTAL 2.OG          712,50    712,50       Total Lease Space 2.OG
TOTAL BLDG          2727,30    1026,40    1700,90    Total Building Lease Space

Seite 2 von 2



--------------------------------------------------------------------------------

LOGO [g60412image_4.jpg]